 

Exhibit 10.6

AMENDMENT NO. 4 TO LETTER AGREEMENT

THIS AMENDMENT NO. 4 TO LETTER AGREEMENT (this “Amendment No. 4”) is made and
entered into as of this 13th day of October, 2010 (the “Effective Date”) by and
between New United Motor Manufacturing, Inc., a California corporation
(“Seller”), and Tesla Motors, Inc., a Delaware corporation (“Buyer”).

RECITALS:

A. Seller and Buyer entered into that certain Letter Agreement dated May 26,
2010, as amended by (i) that certain Amendment No. 1 to Letter Agreement dated
June 15, 2010, and (ii) those certain e-mail amendments extending the Closing
Date dated October 1, 2010 and October 8, 2010 (as amended, the “Letter
Agreement”) pursuant to which Seller agreed to sell and Buyer agreed to purchase
that certain real property in the County of Alameda, State of California,
commonly known as 45500 Fremont Boulevard, Fremont, California, as more
particularly described in the Letter Agreement, on all of the terms and
conditions set forth therein.

B. Seller and Buyer now desire to enter into this Amendment No. 4 to amend the
Letter Agreement on the terms and conditions set forth in this Amendment No. 4.

NOW THEREFORE, in consideration of the promises, terms and conditions contained
herein and such other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:

A. Defined Terms and Recitals. Except as otherwise defined herein, all
capitalized terms used herein but not otherwise defined herein shall have the
meanings set forth in the Letter Agreement. Seller and Buyer hereby agree that
the recitals set forth hereinabove are true and correct and incorporated into
this Amendment No. 4.

B. Extension of Closing Date. The Closing Date is extended to October 15, 2010
or such earlier date as may be mutually agreed upon by Seller and Buyer in
writing. As used in the Agreement, the terms “Closing” and “Closing Date” shall
hereafter mean October 15, 2010 (or such earlier date).

C. No Further Modifications. Except as set forth herein, the Letter Agreement
remains unmodified and in full force and effect. In the event of any
inconsistency between the provisions of the Letter Agreement and this Amendment
No. 4, the terms of this Amendment No. 4 shall control.

D. Governing Law. This Amendment No. 4 shall be governed by, construed and
enforced in accordance with, the laws of the State of California.

E. Counterparts. This Amendment No. 4 may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument. The parties contemplate that they may be executing counterparts of
the Amendment No. 4 transmitted by facsimile and agree



--------------------------------------------------------------------------------

and intend that a signature by facsimile machine shall bind the party so signing
with the same effect as though the signature were an original signature.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 4 to be executed
as of the day and year first written above.

 

SELLER:   New United Motor Manufacturing, Inc.,   a California corporation   By:
 

/s/ Kelley McKenzie

  Name:  

Kelley McKenzie

  Title:  

General Counsel

BUYER:   Tesla Motors, Inc.,   a Delaware corporation   By:  

/s/ Diarmuid O’Connell

  Name:  

Diarmuid O’Connell

  Title:  

VP, Business Development

 

-2-